Citation Nr: 1015478	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for hypertension, 
claimed as "high blood pressure".


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1963, and from January to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In May 2009, the Veteran testified before the undersigned in 
a Travel Board hearing, a transcript of which is included in 
the claims file.

The Veteran appealed three additional issues from the 
February 2007 RO decision, including service connection for a 
right ankle disorder, for unspecified arthritis, and for 
pyorrhea.  However, in a May 2009 statement, the Veteran 
withdrew these three issues; they are therefore no longer on 
appeal or before the Board at this time.


FINDINGS OF FACT

1.  The evidence, overall, does not show bilateral hearing 
loss, tinnitus, or a right shoulder disability related to 
service. 

2.  The competent evidence shows normal blood pressure 
readings upon first separation from service in August 1963, 
and elevated blood pressure readings upon re-entrance to 
service in December 1974 and separation in December 1975, 
with no manifestations shown in the first post-service year 
and with no post-service findings until approximately 25 
years after discharge.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss, tinnitus, 
or a right shoulder disability is not established.  
38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Service connection for hypertension, to include on a 
presumptive basis, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

2.  Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking".  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).    

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, specifically as a 
vehicle mechanic during his first period of service and as a 
Vulcan missile crewman during his second period of service.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records from June 2000 through January 2007.  While 
the Veteran also cited VA outpatient treatment from 
approximately 1983 to 2000 at Homestead VA outpatient clinic, 
there was no such file found.  

There is no confirmed diagnosis of bilateral hearing loss or 
tinnitus, nor any complaints in the post-service medical 
records of either disability.  Based on the above, the 
evidence does not show either current disability, providing 
evidence against these claims.

In an October 2002 VA treatment record, the Veteran denied 
tinnitus or vertigo.  In a March 2006 VA treatment record, 
the Veteran denied any hearing loss, tinnitus, or vertigo, 
providing evidence against his own claim which the Board 
finds to be of higher probative weight than his current 
belief that he has had these problems since service.  The 
Veteran testified that he has never sought a private 
audiological evaluation.

Because there is no evidence of either current disability, 
the Board must deny the Veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  Even if 
the Veteran had these problems, and was exposed to noise 
during service, the evidence clearly indicates (by the 
Veteran's own statements) that he has not had these problems 
since service many years ago.


3.  Right shoulder disability

The Veteran stated in support of this claim that he "threw 
out" his right arm a number of times in service while 
playing fast-pitch softball.  He reported that he was told in 
service that he suffered from bursitis of the right shoulder 
that would resolve.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records from June 2000 through January 2007.  While 
the Veteran also cited VA outpatient treatment from 
approximately 1983 to 2000 at Homestead VA outpatient clinic, 
there was no such file found.  

Even if the Board assumes some treatment from 1983 to 2000, 
in an October 2002 VA treatment record, the Veteran denied 
any fractures or joint problems.  In a March 2006 VA 
treatment record, the Veteran again denied any fractures or 
joint problems.  In a December 2006 VA treatment record, a 
physical examination of the extremities revealed no joint 
deformities and full range of motion throughout.  Indeed, the 
service and recent post-service medical records are entirely 
silent of any complaints regarding the right shoulder.

There is no confirmed diagnosis of any disability of the 
right shoulder, nor any treatment regarding the right 
shoulder in the service or post-service treatment records.  
Based on the above, the evidence does not show a current 
disability, providing evidence against this claim.

Because there is no evidence of a current disability, the 
Board must deny the Veteran's claim of service connection for 
a right shoulder disability.

4.  Hypertension

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), hypertension is regarded 
as a chronic disease.  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
hypertension during the first post-service year after either 
period of service, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence obtained by the RO 
includes VA outpatient records indicating diagnosis of, and 
treatment for, hypertension.  Based on the above, a current 
disability is established.  The question for consideration, 
then, is whether such current disability is causally related 
to active service.  

In considering the next element of a service connection 
claim, in-service incurrence, the Veteran's service treatment 
records (STRs) have been reviewed.  Such records show blood 
pressure reading of 128/60 upon entrance to service in 
October 1960 and 110/70 upon separation examination in August 
1963.  Upon entrance examination in December 1974, blood 
pressure was 138/88; upon separation examination in December 
1975, blood pressure was 132/86.

In this regard, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

Here, elevated blood pressure was indicated upon re-entrance 
to active service in January 1975.  Accordingly, the Veteran 
is not entitled to the presumption of soundness upon his 
second enlistment.  However, while not presumed to be sound, 
such a finding could still be reached if the evidence is at 
least in equipoise as to this question.  Here, the re-
entrance examination in December 1974 contained a blood 
pressure reading which did not indicate the clinical standard 
for hypertension as set forth in the note to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Moreover, the STRs contain no 
diagnoses of hypertension, nor any additional blood pressure 
readings prior to separation.  The blood pressure reading at 
separation in December 1975 was very similar to the blood 
pressure indicated upon re-enlistment in December 1974.

For the foregoing reasons, the Board concludes that the 
elevated blood pressure indicated at the December 1974 
entrance examination does not here establish a pre-existing 
disability.  Therefore, even though not noted as sound on 
entry, the appropriate question for consideration is 
nevertheless whether hypertension was incurred in, rather 
than aggravated by, active service.

As previously noted, the STRs reflected blood pressure 
readings possibly indicative of hypertension at entrance 
examination in December 1974 and separation in December 1975.  
Overall, no chronic hypertension disability is shown to have 
been manifested during active service.  While mindful of the 
chronicity provisions under 38 C.F.R. § 3.303(b), the 
evidence here indicates only isolated findings of high blood 
pressure in service, rather than a truly chronic disease.  

Following separation from active service, the first 
assessment of hypertension is found in a VA treatment report 
from June 2000, approximately 25 years after discharge from 
service.  In this regard, the United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here the Veteran has indicated in statements submitted, as 
well as in his hearing testimony, that he has had 
hypertension dating back to service.  It is not in dispute 
that he had elevated blood pressure readings upon his second 
enlistment and separation from active service.  However, the 
overall medical record does not enable a finding of true 
chronicity, as discussed above.  Moreover, because 
hypertension is not a readily observable condition, his 
statements in this regard do not constitute probative 
evidence and cannot support a finding of continuity of 
symptomatology.  Moreover, no competent evidence supports a 
finding that the current hypertension was incurred in active 
service.  The Board finds that the service treatment records 
and post-service medical record outweigh the Veteran's lay 
statements that support this claim.  There is no medical 
opinion supporting a grant of service connection on the basis 
of incurrence or aggravation.  
 
Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension.  In 
denying his claims, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through 2000 and 
received a negative response of "no records found" for 
subsequent VA treatment records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of any current 
disabilities of hearing loss, tinnitus, or a right shoulder 
disability.  Because the first requirement for service 
connection has not been met for these three claims, no VA 
examination is needed.  Regarding the claim of service 
connection for hypertension, there is no medical evidence 
relating the current disability to service.  The low 
threshold established in McLendon has not been met, therefore 
no VA examination was obtained.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


